IN THE COURT OF APPEALS OF TENNESSEE

                                AT NASHVILLE

CATHY P. SPRAYBERRY-                    )
GRAVITT,                                )
                                        )
      Plaintiff/Appellant,              )      Appeal No.
                                        )      01-A-01-9707-CH-00295
v.                                      )
                                        )      Montgomery Chancery
DAVID BAKER, Director of                )      No. 95-08-0143
Schools for the CLARKSVILLE-            )
MONTGOMERY COUNTY                       )
SCHOOLS and
THE CLARKSVILLE-
                                        )
                                        )
                                                     FILED
MONTGOMERY COUNTY                       )             June 12,1998
BOARD OF EDUCATION,                     )
                                        )          Cecil W. Crowson
      Defendants/Appellees.             )         Appellate Court Clerk
                                        )

                                  ORDER
          We have reviewed appellee's Petition to Rehear. Counsel correctly
points out that the Education Improvement Act of 1992 specified certain duties
in the County Administration of education. The two sections cited [T.C.A. 49-2-
301(f)(10) and T.C.A. 49-2-203(a)(1)] do refer to "recommendation" of the
superintendent to the local board of education.          It is the duty of the
superintendent to recommend teachers who qualify and the board "elects" such
teachers to tenure status as it deems appropriate.
          It does not, however, follow, as appellee contends, that the board is
powerless to elect a teacher to tenure if the superintendent, through intent or
inadvertance, fails to recommend their election.        We do not believe the
legislature intended to strip the board of this function. Accordingly, the petition
is denied.




________________________________
                                            HENRY F. TODD, PRESIDING JUDGE


                                            ___________________________________
                                            BEN H. CANTRELL, JUDGE
___________________________________
WALTER W. BUSSART, SPECIAL JUDGE